Citation Nr: 0531340	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for cervical 
spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in 1977, 
after more than 20 years of duty. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision, which confirmed a 40 
percent disability rating for the veteran's neck impairment.  
The veteran filed his notice of disagreement in November 
2002.  In January 2003, the RO awarded a temporary 100 
percent evaluation for a convalescent period from July 2002 
to September 2002, following July 2002 surgery, and issued a 
Statement of the Case (SOC).  The veteran perfected his 
appeal in February 2003.  Thereafter, the RO increased the 
schedular evaluation for the veteran's neck disability to 60 
percent, effective from April 2002, the date of the current 
claim.  In May 2005, the veteran had a hearing before the 
undersigned Board member at the RO.

In a letter received in April 2003, accompanying his Form 9, 
the veteran indicated that he had a collapsed lung in 1974, 
but had not been rated for it.  This matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board.  Therefore, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has ankylosis of the cervical spine.

2.  The veteran has been shown to have forward flexion of 
his cervical spine to 25 degrees and a combined range of 
motion of his cervical spine of less than 170 degrees.

3.  The competent medical evidence shows no more than mild 
incomplete paralysis of the veteran's middle radicular nerves 
bilaterally.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In the present case, the veteran has been granted a total 
disability rating based on his individual unemployability 
(TDIU) which was granted since June 1993, with a small 
interruption during a convalescent period following surgery.  
The veteran is currently seeking a rating in excess of the 60 
percent he is already receiving for his cervical spine 
disability.

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  As it happens, however, regardless of 
the criteria considered there are relatively few which 
provide for an evaluation in excess of 60 percent.  

The criteria in effect at the time the veteran submitted his 
claim in April 2002, provided for a rating in excess of 60 
percent, to a 100 percent evaluation, under DC 5285 for 
residuals of a fractured vertebra, when there is cord 
involvement, and the veteran is either bedridden, or requires 
long leg braces; or under DC 5286 for complete bony fixation 
(ankylosis) of the spine when the ankylosis is at an 
unfavorable angle, with marked deformity.  

The Board notes that the veteran's medical records have shown 
neither a fractured vertebra, nor ankylosis (as the veteran 
has some range of motion in his cervical spine).  As such, 
the veteran is not entitled to a higher rating under the 
rating criteria in effect at the time he filed his claim.

In September 2002, the criteria for evaluating intervertebral 
disc syndrome was changed.  This change provided for 
evaluating the disability either based on the duration of 
incapacitating episodes, for which a maximum 60 percent 
evaluation could be assigned, or by combining the orthopedic 
and neurological manifestations of the disability.  
Obviously, consideration of the duration of incapacitating 
episodes would not provide a basis for an increased rating 
since the veteran is already evaluated at 60 percent.  

With respect to the orthopedic and neurologic manifestations, 
the medical evidence shows that in April 2004, the veteran 
underwent a VA examination of his cervical spine.  The 
examiner rendered the impression of degenerative disk disease 
of the cervical spine with status postoperative repair in 
1988, 1989, and 2001 with subsequent fusion of C3-C7, with 
neck pain, decreased range of motion, and some weakness in 
both arms.  Range of motion testing revealed (measured in 
degrees):




Flexi
on
Extensio
n
Lateral 
Movement
Right
Lateral 
Movemen
t Left
Tilt 
Righ
t
Til
t 
Lef
t
Veteran
25
10
15
15
10
10

A September 2003 examination report indicated that the range 
of motion of the veteran's cervical spine was impaired in all 
directions; and a VA examiner found that the veteran had a 
severe disability with progression in April 2004.  
Additionally, the veteran testified in May 2005 that he is 
severely impaired by his neck, indicating that his is often 
bedridden because of neck pain, his neck motion is limited, 
and he is often forced to wear a neck collar to support his 
neck.  He also indicated that at least seven days a month he 
is unable to get out of bed and that he often drops objects, 
because he loses his grip.  

At an emergency room visit in 1999, the veteran was 
described as neurologically normal.  At a July 2002 
examination that the veteran was found to have upper 
extremity strength of 5/5 in both deltoids, 5/5 in the right 
biceps, triceps, and wrist extensors, and 5/5 in the right 
wrist flexor and hand intrinsics, as well as 5/5 strength in 
all the major groups of the left upper extremity.  In 
September 2003, the veteran was found to have full strength 
in all four extremities, although a slight loss of grip 
strength was noted bilaterally.  The veteran's reflexes were 
brisk, but symmetric throughout, and the sensory examination 
was sensitive to light touch throughout.  Furthermore, no 
muscle atrophy that was noted on the April 2004 examination.  
Nevertheless, the 2004 exam did show that the veteran has 
diminished tendon reflexes in each arm, diminished sensation 
to pinprick and vibratory stimulation of the entirety of both 
arms, and spasm of the trapezius muscles bilaterally.  The 
veteran did testify that he drops glasses, and indicated 
that he gets pins and needles in his arms when he sleeps; 
but he has not alleged bowel or bladder impairment. 

Regarding orthopedic manifestations, the criteria in effect 
prior to September 2003, provided for a 30 percent rating for 
severe limitation of motion of the cervical spine.  DC 5290.  
This was the maximum rating.  As to neurological 
manifestations, in this case it appears to affect primarily 
his lower arms, which are largely controlled by the middle 
radicular group of the peripheral nerves.  Under 38 C.F.R. 
§ 4.124a, DC 8511 a 20 percent rating will be granted for 
each arm for mild, incomplete paralysis of the middle 
radicular group.  If the incomplete paralysis is judged to 
be moderate, a 40 percent rating is assigned for the 
dominant arm, and a 30 percent evaluation for the minor arm.

The rating code instructs that "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  Furthermore, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when there 
is bilateral involvement, the multiple ratings should be 
combined by applying the bilateral factor.  

As indicated above, while the veteran complains of certain 
neurological symptoms (i.e., weakness of the upper 
extremities, radiating pain, etc.), he does have use of his 
hands and arms and as such is not considered to have 
complete paralysis.  Likewise, the impairment appears to be 
of a sensory nature as the veteran has full strength and no 
muscle atrophy.  As such, the Board finds that veteran's 
neurological disabilities are best approximated by the 
rating for mild incomplete paralysis of the middle radicular 
group.  See 38 C.F.R. § 4.7.  Combining a 20 percent 
evaluation for each upper extremity for mild incomplete 
paralysis of the middle radicular group with a 30 percent 
evaluation for limitation of motion of the cervical spine 
does not yield an evaluation greater than 60 percent.  See 
38 C.F.R. § 4.25.  Accordingly, an increased evaluation for 
the veteran's cervical spine disability is not warranted 
under this criteria.  

The criteria for evaluating spine disability that became 
effective in September 2003, essentially retained the 
criteria that had been established the previous year for 
evaluating intervertebral disc syndrome, but revised the 
remaining criteria that had been in effect up to that time.  
Under the latest criteria, a back disability is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  As to the changes relevant 
to this appeal, there are only two ways to obtain a rating 
in excess of 60 percent disabling for a disability of the 
cervical spine.  One way is if a veteran has unfavorable 
ankylosis of the entire spine.  However, as previously 
indicated, the medical evidence of record does not reflect 
the presence of ankylosis.  As such, a basis to assign the 
next higher 100 percent rating as could be warranted under 
this rating scheme has not been presented.  

The second way is by rating the orthopedic and neurologic 
abnormalities separately. Evaluating the neurologic 
impairment did not change, and the analysis described above 
remains the same.  The criteria for evaluating orthopedic 
impairment changed, however, and now provides a 30 percent 
rating when the forward flexion of the cervical spine is 15 
degrees or less; or when there is favorable ankylosis of the 
entire cervical spine; while a 20 percent rating is assigned 
when forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or where the 
combined range of motion of the cervical spine is not greater 
than 170 degrees.  38 C.F.R. § 4.71a, DC 5237 (2005).

Under these criteria, the Board finds that the veteran would 
only be entitled to a 20 percent disability rating, based on 
the April 2004 examination, which noted that the forward 
flexion of his cervical spine was between 15 and 30 degrees.  
Alternatively, the veteran could receive a 20 percent rating 
based on the combined limitation of motion of his cervical 
spine, as it totals to less than 170 degrees.  

Thus, combining 20 percent evaluations for mild incomplete 
paralysis of the middle radicular group of the peripheral 
nerves of the upper extremities with a 20 percent evaluation 
for orthopedic manifestations does not yield an evaluation 
in excess of 60 percent.  See 38 C.F.R. § 4.25.  
Accordingly, the most current criteria for evaluating 
cervical spine disability does not provide a basis for 
assigning an increased rating in this case.  

In reaching this conclusion, the Board notes that it has 
considered whether an additional rating should be given for 
functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  These regulatory 
provisions must be considered in cases involving joints rated 
on the basis of limitation of motion.  See De Luca v. Brown, 
8 Vet. App. 202 (1995). 

In the case of the regulations in effect at the time the 
veteran's claim was filed, the Board assumed a severe rating, 
in recognition of the pain on movement which the veteran 
reported.  With regard to the regulations in affect as of 
September 26, 2003, the examiner noted that the veteran had 
decreased range of motion in his cervical spine due to pain.  
However, even with this pain, the veteran's range of motion 
of 25 degrees was still closer to higher end of the range of 
motion for a 20 percent rating (e.g. limitation of motion 
between 15 and 30 degrees), than it was to the limitation of 
motion required for a 30 percent rating (e.g. range of 
motion of less than 15 degrees).  Additionally, the examiner 
noted that there was no additional limitation of motion with 
repetitive use and no weakness or tenderness; and the 
veteran did not describe any flare-ups.  Thus, the Board 
finds the ratings assigned for his cervical spine disability 
contemplates any potential functional loss due to pain on use 
or during flare-ups, or due to weakness, fatigability, or 
incoordination.  

In sum, the Board finds that a higher rating is not 
available for the veteran's cervical spine disability.  
Accordingly, the appeal is denied.  


II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The RO provided the veteran VCAA notice in a November 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  While the veteran 
has never been explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims, he has 
effectively been notified of the need to provide such 
evidence.  The November 2003 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  Additionally, a January 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in November 2003 and readjudicated his 
claim in a May 2004 and January 2005 supplemental statements 
of the case.  VA has also provided him every opportunity to 
submit evidence, argue for his claims, and respond to VA 
notices.

VA has also fulfilled the duty to assist: numerous service, 
VA, and private medical records are in the file and the 
veteran underwent a VA examination of his cervical spine in 
April 2004 (the report of which has been associated with the 
claims folder).  The veteran also testified before the 
undersigned at a May 2005 hearing and the transcript of this 
hearing has been associated with the claims folder.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.


ORDER

A rating in excess of 60 percent for cervical spine 
disability is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


